DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002164509 to Mitsubishi (see the attached translation) in view of Getschmann (see the attached translation) and the prior art disclosed by the Applicants in paragraph 2 of the specification [hereinafter Prior Art].
Referring to claim 1, Mitsubishi discloses a circuit device (figures 1, 3, 5, 6, 8; paragraphs 15-23) connected to a temperature detection element (1) that detects the temperature of an object via an external signal line (connected from 1 to 3a) and an external signal ground line (connected from 1 to 3b) (figure 1; paragraphs 18, 19), the circuit device comprising:
an internal signal line (3a) connected to the external signal line;
an internal signal ground line (3b) connected to the external signal ground line;
a controlling circuit (10) that is connected to the internal signal line (3a) and the internal signal ground line (3b) and detects the temperature of the object (paragraph 19); and
a high-frequency filter (4a, 4b, and 5) (figure 1; paragraph 18) that is inserted into at least one of a frontmost stage of the internal signal line (3a) and a frontmost stage of the internal signal ground line (3b) (figure 1).
Mitsubishi does not explicitly disclose that the device comprises a connector that is connected to the external signal line and the external signal ground line; wherein the internal signal line is connected to the external signal line via the connector, the internal signal ground line is connected to the external signal ground line via the connector, the high-frequency filter is inserted into at least one of a frontmost stage of the internal signal line and a frontmost stage of the internal signal ground line as viewed from the connector, and the external signal line and the external signal ground line each include a wire harness connected to the connector.
However, Getschmann discloses a circuit (figure 2; Abstract) for connecting to a temperature sensor (21) via signal lines, wherein the circuit comprises a connector (plug 26, 27) that is connected to an external signal line (24) and an external signal ground line (25) of the temperature sensor (21) (Description, paragraph 12); wherein an internal signal line is connected to the external signal line via the connector, and an internal signal ground line is connected to the external signal ground line via the connector in order to reduce size and cost of the circuit (Description, paragraph 43).
Furthermore, it is known in the Prior Art to connect a temperature detection element (thermistor) to a circuit (circuitry) via a wire harness in order to detect a temperature of an object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mitsubishi with a connector that is connected to the external signal line and the external signal ground line; wherein the internal signal line is connected to the external signal line via the connector, the internal signal ground line is connected to the external signal ground line via the connector, as suggested by Getschmann, in order to reduce the size and cost of the device (in Mitsubishi in view of Getschmann stated above, the high-frequency filter of Mitsubishi will be inserted into at least one of a frontmost stage of the internal signal line and a frontmost stage of the internal signal ground line as viewed from the connector).
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the external signal line and the external signal ground line of Mitsubishi in view of Getschmann such that they each include a wire harness, as suggested by the Prior Art, in order to provide electrical connections for the temperature detection element to the circuit device (in Mitsubishi in view of Getschmann and the Prior Art stated above, the external signal line and the external signal ground line (of Mitsubishi) are each connected to a connector (suggested by Getschmann) that is connected to the circuitry of Mitsubishi. Therefore, each of the external signal line and the external signal ground line will have the wire harness connected to the circuitry of Mitsubishi (as suggested by the Prior Art) via the connector).

Referring to claim 2, Mitsubishi in view of Getschmann and the Prior Art disclose a device having all of the limitations of claim 2, as stated above with respect to claim 1, wherein in Mitsubishi in view of Getschmann, the filter (4a, 4b, 5) will be disposed near the connector.

Referring to claim 6, Mitsubishi discloses a temperature detection system (figures 1, 3, 5, 6, 8; paragraphs 15-23) comprising:
a temperature detection element (1) that detects a temperature of an object;
an external signal line (connected from 1 to 3a) that is connected to one end of the temperature detection element (1):
an external signal ground line (connected from 1 to 3b) that is connected to another end of the temperature detection element: and
a circuit device that is connected to the temperature detection element via the external signal line and the external signal around line;
wherein the circuit device includes:
an internal signal line (3a) connected to the external signal line;
an internal signal ground line (3b) connected to the external signal ground line;
a controlling circuit (10) that is connected to the internal signal line (3a) and the internal signal ground line (3b) and detects the temperature of the object (paragraph 19); and
a high-frequency filter (4a, 4b, and 5) (figure 1; paragraph 18) that is inserted into at least one of a frontmost stage of the internal signal line (3a) and a frontmost stage of the internal signal ground line (3b) (figure 1).
Mitsubishi does not explicitly disclose that the device comprises a connector that is connected to the external signal line and the external signal ground line; wherein the internal signal line is connected to the external signal line via the connector, the internal signal ground line is connected to the external signal ground line via the connector, the high-frequency filter is inserted into at least one of a frontmost stage of the internal signal line and a frontmost stage of the internal signal ground line as viewed from the connector, and the external signal line and the external signal ground line each include a wire harness connected to the connector.
However, Getschmann discloses a circuit (figure 2; Abstract) for connecting to a temperature sensor (21) via signal lines, wherein the circuit comprises a connector (plug 26, 27) that is connected to an external signal line (24) and an external signal ground line (25) of the temperature sensor (21) (Description, paragraph 12); wherein an internal signal line is connected to the external signal line via the connector, and an internal signal ground line is connected to the external signal ground line via the connector in order to reduce size and cost of the circuit (Description, paragraph 43).
Furthermore, it is known in the Prior Art to connect a temperature detection element (thermistor) to a circuit (circuitry) via a wire harness in order to detect a temperature of an object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mitsubishi with a connector that is connected to the external signal line and the external signal ground line; wherein the internal signal line is connected to the external signal line via the connector, the internal signal ground line is connected to the external signal ground line via the connector, as suggested by Getschmann, in order to reduce size and cost of the device (in Mitsubishi in view of Getschmann stated above, the high-frequency filter of Mitsubishi will be inserted into at least one of a frontmost stage of the internal signal line and a frontmost stage of the internal signal ground line as viewed from the connector).
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the external signal line and the external signal ground line of Mitsubishi in view of Getschmann such that they each include a wire harness, as suggested by the Prior Art, in order to provide electrical connections for the temperature detection element to the circuit device (in Mitsubishi in view of Getschmann and the Prior Art stated above, the external signal line and the external signal ground line (of Mitsubishi) are each connected to a connector (suggested by Getschmann) that is connected to the circuitry of Mitsubishi. Therefore, each of the external signal line and the external signal ground line will have the wire harness connected to the circuitry of Mitsubishi (as suggested by the Prior Art) via the connector).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of Getschmann and the Prior Art, as stated above with respect to claim 1, and further in view of U.S. Patent 6,215,076 to Inagawa et al [hereinafter Inagawa].
Referring to claims 3 and 4, Mitsubishi in view of Getschmann and the Prior Art disclose a device having all of the limitations of claims 3 and 4, as stated above with respect to claim 1, except for Mitsubishi disclosing that the high-frequency filter is a chip bead [as in claim 3], and that the high-frequency filter is a damping resistor [as in claim 4].
However, Inagawa discloses a circuit device using a high-frequency filter comprising a chip bead (ferrite bead) and a damping resistor for suppressing noise in the circuit device (column 13, line 27-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mitsubishi in view of Getschmann and the Prior Art with the high-frequency filter that is a chip bead [as in claim 3], or that the high-frequency filter is a damping resistor [as in claim 4], as suggested by Inagawa, in order to further suppress noise in the circuit device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of Getschmann and the Prior Art, as stated above with respect to claim 1, and further in view of U.S. Patent Application Publication 2015/0346131 to Mohseni et al [hereinafter Mohseni].
Mitsubishi in view of Getschmann and the Prior Art disclose a device having all of the limitations of claim 5, as stated above with respect to claim 1, except for Mitsubishi disclosing that the internal signal line includes a strip line or a microstrip line, and the internal signal ground line includes a ground plane.
However, Mohseni discloses a sensor circuit using a microstrip line for an internal signal line and a ground plane as an internal ground line in order to provide electrical communication for the circuit (paragraphs 53, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitsubishi in view of Getschmann and the Prior Art such that the internal signal line includes a microstrip line, and the internal signal ground line includes a ground plane, as suggested by Mohseni, in order to provide electrical connections for the temperature detection element in the circuit device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi in view of Getschmann and the Prior Art, as stated above with respect to claim 6, and further in view of JP2000307403 to Toyota (see the attached translation).
Mitsubishi in view of Getschmann and the Prior Art disclose a device having all of the limitations of claim 7, as stated above with respect to claim 6, except for Mitsubishi disclosing a capacitor that is connected in parallel to the temperature detection element.
However, Toyota discloses a circuit device having a capacitor (43) connected in parallel to a temperature detection element in order to reduce noise in the circuit (abstract; paragraph 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Mitsubishi in view of Getschmann and the Prior Art with a capacitor that is connected in parallel to the temperature detection element, as suggested by Toyota, in order to further reduce noise in the circuit.

Response to Arguments
Applicant’s arguments (filed 7/22/22) with respect to independent claims 1 and 6 have been considered, but are not persuasive.
Applicant’s arguments (pages 6-7 of the response regarding independent claims 1 and 6) that the Prior Art in combination with Mitsubishi and Getschmann fail to disclose or suggest the feature of the external signal line and the external signal ground line each including a wire harness connected to the connector are not persuasive because of the following reasons.
In Mitsubishi in view of Getschmann and the Prior Art stated above, the external signal line and the external signal ground line, as taught by Mitsubishi, are each connected to a connector, as suggested by Getschmann. The connector is connected to the circuitry of Mitsubishi. Therefore, each of the external signal line and the external signal ground line of Mitsubishi will have the wire harness connected to the circuitry of Mitsubishi, as suggested by the Prior Art, via the connector.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/28/22